Exhibit21.1 SUBSIDIARIES OF THE COMPANY SUBSIDIARIES OF GULFMARK OFFSHORE, INC. Name of Subsidiary or Organization State or Country of Incorporation Gulf Offshore N.S. Limited United Kingdom GulfMark North Sea Limited United Kingdom S.E.A. Personnel Services Limited United Kingdom Sea Truck (UK)Ltd. United Kingdom Gulf Offshore Guernsey, Ltd. United Kingdom Gulf Marine Far East PTE, Ltd. Singapore Gulf Offshore Marine International, S. de R.L. Panama Gulf Marine (Servicos Maritimos) do Brasil Limitada Brazil Semaring Logistics (M)Sdn. Bhd. Malaysia Gulf Marine Malaysia Inc. Malaysia Chalvoyage (M)Sdn. Bhd. Malaysia GulfMark Servicios de Mexico, S. de R.L. de C.V. Mexico GulfMark de Mexico, S. de R.L. de C.V. Mexico Gulf Channel Offshore Servicos LDA Angola ECONOR Shipping AS Norway ECONOR Shipping KS Norway GulfMark Norge AS Norway Gulf Offshore Norge AS Norway GulfMark Rederi AS Norway Gulf Offshore Marine International B.V. Netherlands GulfMark Oceans, L.P. Cayman Islands GM Offshore, Inc. Delaware GulfMark Capital, LLC Delaware GulfMark Management, Inc. Delaware GulfMark Operating, Inc. Delaware GulfMark Resources, LLC Delaware GulfMark Shipping, LLC Delaware 1
